DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant amendment filed 07/20/2021 has been entered and is currently under consideration.  Claims 7-13 remain pending in the application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goto et al. (US 5160385 of record) hereinafter Goto in view of Minoli et al. (US 9914329 of record) hereinafter Minoli.
Regarding claim 7, Goto teaches:
A vehicle tire (Fig 2: tire 20) comprising:
an off-road tread profile having radially elevated profile elements (Fig 2: blocks 52, 56; off-road is intended use);
the vehicle tire defining a tire circumference (Col 3, ln 7-17);
said elevated profile elements being separated by circumferential channels extending over said tire circumference (Fig 2: circumferential grooves 22, 24);
said off-road tread profile further having transversely running channels which open into said circumferential channels (Fig 2: transverse grooves 26);
said circumferential channels being delimited inwardly in a radial direction by a channel base and to both sides of said channel base in each case by a channel wall (Fig 4: sidewalls 48);
said circumferential channels being formed, along their extent over the tire circumference, with a varied axial inclination (Fig 2);
a plurality of radially elevated stone deflectors formed in said channel base of at least one of said circumferential channels so as to be free from contact with the channel walls (Fig 2, 4: protrusions 34; Col 3, ln 44-57);
said stone deflectors being each formed from a first web-like body disposed in front of said central body in an extent direction of the corresponding one of said circumferential channels and a second web-like body disposed behind said central body in the extent direction of the corresponding one of said circumferential channels (Fig 2; col 3, ln 58-col 4, ln 23);
said first web-like bodies and said second web-like bodies each being formed so as to extend from an intersection point so as to be oriented parallel to the extent direction of the corresponding one of said circumferential channels and to point radially away from said central body (Fig 2; col 3, ln 58-col 4, ln 23);
said first web-like body and said second web-like body each have a maximum width b (Fig 4; Col 8, ln 65-col 9, ln 16).
Goto does not teach said stone deflectors being each formed from one cylindrical or frustoconical central body with maximum diameter D; wherein said cylindrical or frustoconical central body defines a cylinder or a cone axis which is oriented in the radial direction, said central bodies each having a shell surface; said central bodies each being positioned exclusively in circumferential extent regions of opening-in points of at least one of said transversely running channels into the corresponding one of said circumferential channels.
In the same field of endeavor regarding pneumatic tires, Minoli teaches an off-road tread with mud ejectors (Fig 2-3a, 3b; protrusions 216) being each formed from one cylindrical or frustoconical central body with maximum diameter D (Fig 2-3a, 3b; Col 4, ln 30-31; Col 11, ln 5-20); wherein said 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the stone ejectors as taught by Goto to include a central body as taught by Minoli in order to hinder compaction of mud trapped in the intersections where the protrusions are located.
Goto further suggests b = 2.5 mm (Fig 4; Col 8, ln 65-col 9, ln 16).
Minoli further suggests D = 12 mm (Col 11, ln 16-20).
It would be apparent to one of ordinary skill in the art that Goto in view of Minoli teaches where (0.5 D) ≥ b ≥ 1 mm.
Goto further suggests said first web-like bodies and said second web-like bodies each being formed so as to extend from intersection points of the tire grooves (Fig 2; col 3, ln 58-col 4, ln 23).
Minoli further suggest said shell surface of the corresponding one of said central bodies are located at intersection points of the tire grooves (Fig 2-3a, 3b; Col 10, ln 30-31).
It would be apparent to one of ordinary skill that Goto in view of Minoli teaches said first web-like bodies and said second web-like bodies each being formed so as to extend from said shell surface of the corresponding one of said central bodies
Regarding claim 8, Goto in view of Minoli teaches the tire according to claim 7.
Goto further teaches 1 mm ≤ b ≤ 3 mm (Fig 4; Col 8, ln 65-col 9, ln 16).
Regarding claim 9, Goto in view of Minoli teaches the tire according to claim 7.
Goto further teaches wherein said first web- like body and said second web-like body are each arranged centrally in the corresponding one of said circumferential channels (Fig 2, 4).
Regarding claim 10
Goto suggests said first web-like bodies and said second web-like bodies are formed with a maximum height HS (Fig 4; Col 8, ln 65-col 9, ln 16).
Minoli suggests a range of values for a height HZ measured in a radial direction R of the central bodies that overlaps with the claimed range (Col 10, ln 30-35; col 11, ln 16-18).
Goto in view of Minoli does not explicitly recite wherein HZ > HS.
However, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP 2144.05.
Since overlapping ranges are evidence of prima facie obviousness, it would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have chosen the portion of the height HZ as taught by Minoli that overlaps with the claimed range.
Goto further suggests the web-like bodies have a constant height.
It would be apparent to one of ordinary skill in the art that Goto in view of Minoli teaches said first web-like bodies and said second web-like bodies are each formed with the maximum height HS in an intersection contour with the corresponding one of said central bodies.
Regarding claim 11, Goto in view of Minoli teaches the tire according to claim 7.
Goto in view of Minoli does not explicitly recite wherein said central bodies are formed with a height HZ measured in a radial direction R and said first web-like bodies and said second web-like bodies are formed with a maximum height HS, wherein HS ≤ (HZ - 0.5 mm). 
However, Goto suggests a maximum height HS (Fig 4; Col 8, ln 65-col 9, ln 16).
Minoli suggests a range of values for a height HZ measured in a radial direction R of the central bodies that overlaps with the claimed range (Col 10, ln 30-35; col 11, ln 16-18).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP 2144.05.
Since overlapping ranges are evidence of prima facie obviousness, it would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have chosen the portion of the height HZ as taught by Minoli that overlaps with the claimed range.
Goto further suggests the web-like bodies have a constant height.
It would be apparent to one of ordinary skill in the art that Goto in view of Minoli teaches said first web-like bodies and said second web-like bodies are each formed with the maximum height HS in an intersection contour with the corresponding one of said central bodies.
Regarding claim 12, Goto in view of Minoli teaches the tire according to claim 7.
Goto in view of Minoli does not explicitly recite wherein said central bodies are formed with a height HZ, where 2 mm < HZ (0.25 PT), where PT is a maximum profile depth in the corresponding one of said circumferential channels.
However, Minoli teaches a range of values for the height HZ that overlaps with the claimed range (Col 10, ln 30-35; col 10, ln 52-62; col 11, ln 16-18).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP 2144.05.
Since overlapping ranges are evidence of prima facie obviousness, it would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have chosen the portion of the height HZ as taught by Minoli that overlaps with the claimed range.
Regarding claim 13, Goto in view of Minoli teaches the tire according to claim 7.
Goto in view of Minoli does not explicitly teach wherein said first web- like bodies and said second web-like bodies are each formed with a maximum extent length L measured along their main extent direction proceeding from the corresponding one of said central bodies, where 3 mm ≤ L ≤ 10 mm.
However, Goto teaches a range of values for L that overlaps with the claimed range (Col 5, ln 29-35; Col 8, ln 65-col 9, ln 16).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP 2144.05.
Since overlapping ranges are evidence of prima facie obviousness, it would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have chosen the portion of the length L as taught by Goto that overlaps with the claimed range.
Response to Arguments
Applicant's arguments filed 07/20/2021 have been fully considered but they are not persuasive.
Applicant argues that there is no motivation to combine the teachings of Goto and Minoli.  Applicant argues that the motivation of promoting motion for hindering compaction of mud trapped applies only to Minoli and not to the combination of Goto and Minoli.  Firstly, a rejection based on USC 103 inherently requires a combination of teachings.  If there existed such a teaching of the combination of Goto and Minoli in a single reference, it would by definition no longer be a rejection under USC 103.  Applicant appears to be arguing that applying the teachings of Minoli to that of Goto would not result in the benefits as recited above and in the art rejection.  However, neither Goto nor Minoli teach away from the combination, and applicant has provided no evidence against the combination or that the combination would not result in the disclosed benefits of promoting motion for hindering compaction of mud trapped.  Attorney argument cannot take the place of evidence.  
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In response to applicant's argument that applicant specification possesses a different motivation for providing the frustoconical central body and web-like body, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
For at least the above reasons, the application is not in condition for allowance.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A WANG whose telephone number is (571)272-5361.  The examiner can normally be reached on M-Th 8 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






	/ALEXANDER A WANG/             Examiner, Art Unit 1741                                                                                                                                                                                           


/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743